DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3, 11 and 18 have been cancelled.
Claims 21-23 are new.
Currently, claims 1, 2, 4-10, 12-17 and 19-23 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 7-11, filed 01/19/2022, with respect to claims 1-2, 8-10 and 16-17 have been fully considered and are persuasive.  The rejection of claims 1-2, 8-10 and 16-17 has been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-10, 12-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein the one of plurality of hybrid fins comprises: a first portion, disposed between the two segments of the gate; and a second portion, disposed between the S/D regions, wherein a top surface of the second portion is lower than a top surface of the first portion, for the same reasons as mentioned for claim 3 in the previous office action mailed on 10/06/2021.						The prior art of record does not anticipate or make obvious the method of claim 10, including each of the limitations and specifically wherein the forming the plurality of hybrid fins in the trenches comprises: forming a first material in the trenches; recessing the first material and a top surface of the first material is lower than top surfaces of the plurality of fins;-3-Customer No.: 31561Docket No.: 091936-US-PA Application No.: 16/899,592forming a second material on the first material; recessing the second material and a top surface of the second material is lower than the top surfaces of the plurality of fins; forming a third material on the second material; and performing a planarization process to remove portions of the third material and insulating material, thereby exposing the top surfaces of the plurality of fins, for the same reasons as mentioned for claim 11 in the previous office action mailed on 10/06/2021.
The prior art of record does not anticipate or make obvious the device of claim 16, including each of the limitations and specifically a plurality of isolation regions disposed on the substrate between the plurality of fins, wherein the plurality of hybrid fins are separated from the substrate by the plurality of isolation regions, for the same reasons as mentioned for claim 18 in the previous office action mailed on 10/06/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.				Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/1/22